     Case 1:20-cv-00623-AWI-JLT Document 23 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   LISA MARIE BELYEW,                                Case No. 1:20-cv-00623-AWI-JLT (PC)
12                      Plaintiff,                     AMENDED ORDER DIRECTING
                                                       DEFENDANTS TO RESPOND
13          v.
                                                       (Doc. 21)
14   M. PALLARES,
                                                       21-DAY DEADLINE
15                      Defendant.
16

17          On August 20, 2020, the Court denied Plaintiff’s motion to proceed in forma pauperis and

18   dismissed this action without prejudice to refiling it upon prepayment of the filing fee. (Doc. 16.)

19   The Court served this order to plaintiff by mail on the same date. On October 9, 2020, Plaintiff

20   filed a notice of appeal of the dismissal, which was dated October 1, 2020. (Doc. 18.)

21          Noting the notice of appeal appeared untimely on its face, the Court of Appeals ordered

22   plaintiff to show cause why the appeal should not be dismissed. In her response, Ms. Belyew

23   contends,

24          I first mailed a written appeal to this court on August 20, 2020. When I did not
            hear anything from this court I automatically assumed my mail had been
25          obstructed by certain mailroom staff in retaliation. Thus I filed another appeal on
            court documents on September 18, 2020.
26
     Belyew v. Pallares, No. 20-17035 (9th Cir. 2020) (Doc. 5). On February 16, 2021, the Ninth
27
     Circuit Court of Appeals remanded the matter to this Court “to make a factual determination as to
28
     the date [Plaintiff] first filed a notice of appeal from the August 20, 2020 judgment.”
     Case 1:20-cv-00623-AWI-JLT Document 23 Filed 02/17/21 Page 2 of 2


 1           Within 21 days, the Defendant SHALL file a response to the Plaintiff’s claim that she

 2   filed a timely notice of appeal.1 Within 7 days of the filing of Defendant’s response, Plaintiff

 3   may file a reply to the response, though she is not required to do so.

 4
     IT IS SO ORDERED.
 5

 6       Dated:      February 16, 2021                                 /s/ Jennifer L. Thurston
                                                              UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     1
28    The defendants SHALL have their responsive document to be hand-delivered to the plaintiff, so she can respond
     within the seven-day deadline.



                                                             2
